Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A7 and B2 in the reply filed on 11/30/20 is acknowledged.  Claims 5, 8-13, 15, 17-18 are withdrawn.  Claims 1-4, 6, 7, 14, 16, 19-23 are considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-7, 14-15, 16, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai (WO 2013024328, English translation provided) in view of Kimura (JP 2010226034, Eng abstract provided).
As to claims 1-4, 6-7, 14-15, 16, 19-23, Murai is directed to a thermoelectric material composed of an isostructural pair od FH or HH compounds (matrix is half or full Heusler; paragraph 0011), with nanowires embedded of a different semiconductor (paragraph 0012-0016) wherein the configuration forms a nanostructured two-phase form having a matrix (2) and nanostructured phase (3), where the art is open to a combination of both full Heusler compounds or both half Heusler compounds.
The Murai reference fails to teach the FH being an X2YZ compounds where X1 is Fe or Co, Y1 is Ti V Nb Hf Ta, and Z1 is Al Ga Si Sn and the second is X2 Mn Fe Co Ru Rh, Y2 is Ti V Mn Zr Nb Hf Ta, z2 is Be Al Ga Si Ge Sn where first and second compounds share two elements and have a third different and are isovalent.
Lemal is directed to principles of full Heusler compounds and the benefits of such, and teaches that known full Heusler compounds include Fe2-TaGa1-xGex or Fe2VAl (see “tech details”).
Therefore, a skilled artisan where reviewing the Murai reference would have looked to the prior art to glean appropriate FH compounds for use in the device, such prior art as Lemal, and would have 2-TaGa1-xGex or Fe2Val) with a reasonable expectation of success.
Alternatively, the Murai reference fails to teach the half Heusler compounds being XYZ with first X being Ni or Fe, first Y being Ti V Nb, first Z being Sn Sb, second X Fe Ru Pt, second Y Ti V Nb, second Z being Sn or Sb.
Kimura is directed to half Heusler thermoelectric materials (abstract) and teaches (Ti, Zr, Hf)x(Ni, M)y(Sn, Sb)z where M is Mn, Fe, Co, Ir, Pt, Cu, Ag, Au, Ru as known materials for use in thermoelectric devcies.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the HH TE materials of Kimura in the device of Murai with a reasonable expectation of success as such materials are well known and widely used in the art.  The selection of the specific X, Y, and Z materials are within purview of said skilled artisan.  The combination of references therefore teaches the structure of claim 1 which necessarily meets the requirement for isovalence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHANNON M GARDNER/Primary Examiner, Art Unit 1726